            Case 4:15-cr-00042-KGB Document 49 Filed 10/05/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                 Case No. 4:15-cr-00042-1 KGB

JOHN CLAIBORNE                                                                    DEFENDANT

                                            ORDER

       Before the Court are a motion for compassionate release filed pro se by defendant John

Claiborne and a motion for reduction of sentence or compassionate release filed by Mr. Claiborne

(Dkt. Nos. 43, 44). The government responded in opposition to the motions (Dkt. No. 47). The

government asserts that compassionate release is not warranted in this case. Mr. Claiborne filed a

reply (Dkt. No. 48). For the following reasons, the Court denies Mr. Claiborne’s motions (Dkt.

Nos. 43, 44).

       I.       Background

       Mr. Claiborne was sentenced by this Court on June 1, 2017, to a term of 120 months in the

Federal Bureau of Prisons (“BOP”) to be followed by five years of supervised release (Dkt Nos.

40, 41). He was found guilty of possession with intent to distribute methamphetamine in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(A) (Dkt. No. 41).

       In support of his motion, Mr. Claiborne alleges that, as a 52 year old African American

man who suffers from obesity, high blood pressure, sleep disorder, and obstructive sleep apnea

and who requires a CPAP breathing machine to help him breathe at night, he is at greater risk for

complications, should he contract COVID-19 (Dkt. Nos. 43, at 1, 44 at 2). Mr. Claiborne also

maintains that he has suffered from walking pneumonia twice (Dkt. No. 44, at 2). Mr. Claiborne

cites his children, arguing that his children need him at home for support and guidance. Mr.
          Case 4:15-cr-00042-KGB Document 49 Filed 10/05/20 Page 2 of 6




Claiborne has a child who suffers from sickle cell and has required medical attention as a result

(Dkt. No. 43, at 4). Further, he maintains that he has taken all of the classes at the BOP that he

can to better himself and his situation (Id., at 2). He describes for the Court the employment offer

he has waiting and his release plan to assist him in transitioning back to the community and

supporting his family (Id., at 3-4).

       In its response to Mr. Claiborne’s motions, the government concedes that this Court has

jurisdiction to consider the motions but maintains that compassionate release is not warranted in

Mr. Claiborne’s case (Dkt. No. 47).

       II.     Discussion

       This Court has received release requests during the current pandemic that reference the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 281 (2020), and that reference what is often referred to as the “compassionate release”

provision set forth in 18 U.S.C. § 3582(c)(1)(A).

       Section 12003 of the CARES Act presently and temporarily provides for expanded prisoner

home confinement under the framework set out in 18 U.S.C. § 3624(c). See CARES Act, Pub. L.

No. 116-136, § 12003, 134 Stat. 281, 515–17 (2020). The CARES Act places decision-making

authority solely within the discretion of the Attorney General and the Director of the BOP. See

id.; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not have power to grant relief under

Section 12003 of the CARES Act. To the extent Mr. Claiborne seeks relief from this Court under

the CARES Act, the Court denies his motion.

       The Court interprets Mr. Claiborne’s motion to be a request pursuant to the compassionate

release provision of the First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,




                                                 2
          Case 4:15-cr-00042-KGB Document 49 Filed 10/05/20 Page 3 of 6




5239–40 (2018) (codified at 18 U.S.C. § 3582). For the following reasons, the Court denies Mr.

Claiborne’s motion for compassionate release.

       “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 825 (2010) (alterations in original) (quoting 18 U.S.C. § 3582(b)).

Once a district court has pronounced sentence and the sentence becomes final, the district court

may only reconsider or alter the sentence pursuant to statutory authority. See United States v.

Addonizio, 442 U.S. 178, 189–90 (1979). The compassionate release provision permits a district

court to modify a term of imprisonment after it is imposed. See 18 U.S.C. § 3582(c)(1)(A).

       Until passage of the First Step Act, under the then-governing statute, only the BOP could

seek from a district court compassionate release on behalf of an incarcerated federal defendant for

extraordinary and compelling reasons. The First Step Act amended the statute to authorize

defendants to seek compassionate release on their own behalf, provided that the defendant first

asks the BOP to do so and exhausts administrative appeals following denial of this request by the

BOP. See 18 U.S.C. § 3582(c)(1). Specifically, an inmate may seek a compassionate release

directly from the sentencing court “after the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C. §

3582(c)(1)(A). The BOP may oppose a defendant’s motion for compassionate release. The statute

authorizes the district court to grant compassionate release, over the BOP’s objection, under certain

circumstances. The government acknowledges that it appears that Mr. Claiborne has satisfied the

exhaustion requirement and that this Court has jurisdiction (Dkt. No. 47, at 2).




                                                 3
          Case 4:15-cr-00042-KGB Document 49 Filed 10/05/20 Page 4 of 6




        Although the First Step Act does not define the phrase “extraordinary and compelling,” it

defers to the United States Sentencing Guidelines, which does set out examples. The Court

acknowledges that this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n.1. The

examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal

illness” or the condition “substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not expected to

recover”; (2) “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration

in physical or mental health because of the aging process; and (iii) has served at least 10 years or

75 percent of his or her term of imprisonment, whichever is less; (3) the defendant’s family

circumstances include either “(i) [t]he death or incapacitation of the caregiver of the defendant’s

minor child or minor children” or “(ii) [t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or registered

partner.” Id.

        Mr. Claiborne meets neither the minimum age nor the served-time requirement under the

Guidelines, based on the Court’s review of this record. Mr. Claiborne does not argue that he meets

either of these requirements. Instead, Mr. Claiborne cites his current health situation and his

children and family obligations in support of his motion. The government acknowledges that Mr.

Claiborne is 52 years old, that he is obese which the Centers for Disease Control and Prevention

(“CDC”) has recognized as a risk factor associated with COVID-19, and that he has been

diagnosed with hypertension, which the CDC has indicated might be a risk factor associated with

COVID-19 (Dkt. No. 47, at 3). The government does not dispute that Mr. Claiborne has these

conditions, nor does the government dispute that, if the Court determines that Mr. Claiborne has a

medical condition that the CDC has identified as a risk factor for COVID-19 and from which he



                                                   4
          Case 4:15-cr-00042-KGB Document 49 Filed 10/05/20 Page 5 of 6




is not expected to recover, the Court could reasonably find the existence of an extraordinary and

compelling reason to grant compassionate release, if the other criteria also are met (Id., at 4-5).

Here, the government maintains that Mr. Claiborne poses a risk to the community if he were to be

released and, therefore, argues against compassionate release (Id., at 5).

       The Court acknowledges that Mr. Claiborne cites his children and family obligations in

support of his motion. He does not claim that his ex-wife is unable to care for the children but

instead claims only that it is hard on her, given the current circumstances and with Mr. Claiborne

in prison. Mr. Claiborne was responsible for his children and family obligations while he was

involved in the criminal conduct giving rise to this conviction and at the time this Court initially

sentenced Mr. Claiborne. For these reasons, although the Court is sympathetic, the Court cannot

conclude this is an extraordinary or compelling reason sufficient to qualify for compassionate

release. Each criminal defendant who appears before the Court puts his or her family through

hardship as a result of criminal conduct; this circumstance unfortunately is not unique to Mr.

Claiborne.

       Even if Mr. Claiborne could establish extraordinary and compelling reasons, the Court

would deny his request for compassionate release based on consideration of the 18 U.S.C. §

3553(a) and 18 U.S.C. § 3142(g) factors, all of which the Court has considered. Specifically, here,

the Court considers Mr. Claiborne’s extensive criminal history including burglary, aggravated

robbery, theft of property, and kidnapping as well as the seriousness of the crime for which he is

currently incarcerated. Mr. Claiborne previously had a sentence commuted to make him parole

eligible, but then he was later convicted of possession of marijuana with intent to deliver and was

charged with the instant offense. While on pretrial release in this case, Mr. Claiborne tested

positive for alcohol and was arrested for driving while intoxicated, fleeing, and resisting arrest.



                                                 5
         Case 4:15-cr-00042-KGB Document 49 Filed 10/05/20 Page 6 of 6




Mr. Claiborne’s criminal history and failure to follow conditions weigh against granting his motion

(Dkt. No. 47, at 9-10). Based on the record before the Court and for the reasons explained, the

Court denies his motion for compassionate release at this time.

       III.    Conclusion

       Based on the findings of fact and conclusions of law above, the Court denies Mr.

Claiborne’s motions for compassionate release and to reduce his sentence (Dkt. Nos. 43, 44).

       So ordered this 5th day of October, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                6
